70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SWEET HOME CHAPTER OF COMMUNITIES FOR A GREAT OREGON, Appellant,v.Bruce BABBITT, Secretary of the Interior, et al., Appellees.
No. 92-5255.
United States Court of Appeals, District of Columbia Circuit.
Sept. 28, 1995.

Before:  WILLIAMS and SENTELLE, Circuit Judges.

JUDGMENT

1
Upon consideration of the Joint Motion Respecting Further Proceedings filed in response to the court's order of August 24, 1995, and of the record and all proceedings held herein, it is


2
ORDERED, by the Court, that the judgment of the district court on appeal is hereby affirmed.


3
The Clerk is directed to promptly issue the mandate of the court.